Citation Nr: 0820920	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  03-14 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio




THE ISSUE

Entitlement to a compensable evaluation for the residuals of 
a circumcision, on appeal from an initial grant of service 
connection.  




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had verified active military service from 
November 1972 to September 1976.  Earlier service from July 
1962 to January 1967, and from September 1969 to November 
1972, is reported but not officially confirmed.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
residuals of a circumcision and assigned a noncompensable 
initial evaluation.  The effective date of the claim was the 
date of the veteran's claim on March 20, 2002.  The veteran 
has appealed the rating assigned for the disorder.  The 
veteran testified at a hearing at the RO in February 2003 in 
connection with his appeal.  A transcript of the hearing was 
prepared and is of record.

The record indicates that the Board previously remanded the 
appeal to the Appeals Management Center (AMC), in Washington, 
DC, for additional evidentiary development.  The case has 
since been returned to the Board for further review on 
appeal.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in the decision portion of this Decision.

2.  There is no objective medical evidence that the veteran's 
service-connected circumcision has resulted in unusual 
scarring or abrasions.  Despite his subjective complaints, 
there is no medical evidence of unusual residuals from the 
surgery. 




CONCLUSION OF LAW

The criteria for a compensable disability rating for the 
residuals of a circumcision have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 
4.20, 4.115b, Diagnostic Code 7521, 4.118, Diagnostic Code 
7802 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).


Following receipt of the veteran's original service 
connection claim for residuals of a circumcision, a duty to 
notify letter was issued to him in April 2002.  That letter 
advised the veteran of VA's duty to assist him in developing 
his claim for service connection and of the types of evidence 
he could submit to substantiate his claim (i.e., medical 
records for treatment since service, but especially records 
for treatment in the past year). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007) (holding that proper section 5103(a) notice includes 
notice as to the degree of disability aspect of the claim).  
With the initial-disability-rating element of a claim for 
service-connected disability compensation, section 5103(a) 
pre-adjudicatory notice regarding an initial disability 
rating must be provided:  

[T]he Secretary must, at a minimum, notify the claimant 
that, should service connection be awarded, a schedular 
or extraschedular disability rating will be determined 
by applying relevant [DCs] in the rating schedule, 
found in title 38, Code of Federal Regulations, to 
provide a disability rating from 0% to as much as 100% 
(depending on the disability involved) based on the 
nature of the symptoms of the condition for which 
disability compensation is being sought, their severity 
and duration, and their impact upon employment.  
Moreover, consistent with the statutory and regulatory 
history, that notice must provide examples of the types 
of medical and lay evidence that the claimant could 
submit (or ask [the Secretary] to obtain) that are 
relevant to establishing a disability - e.g., competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing exceptional circumstances relating to 
the disability.

Dingess, 19 Vet.App. at 488 (citing 66 Fed. Reg. 45,620, 
45,622 (Aug. 29, 2001)).  

In this case, letters to the veteran in October 2004, 
September 2005, and April 2007 provided such notice.  These 
letters advised the veteran that he could submit evidence 
showing his service-connected disability had increased in 
severity, and that such evidence might be a statement from 
his doctor or lay statements as to personal observations.  He 
was also asked to provide VA with information as to where he 
had received medical treatment and to submit any pertinent 
evidence in his possession to VA.  He was again advised of VA 
responsibilities in developing his claim, and he was also 
advised how VA determines the appropriate disability rating 
to assign to a service-connected disability and how VA 
determines the effective date (in the 2007 letter).  The 2007 
letter also informed him that disability ratings are assigned 
based on the nature and symptoms of the condition; the 
severity and duration of the symptoms; and the impact of the 
condition and symptoms on employment.  He was advised to 
submit evidence that might affect the assigned disability 
evaluation, such as, information about treatment, statements 
from employers, or lay statements.

Clearly the Dingess notice was not provided until after the 
veteran's initial service connection claim was adjudicated.  
Ordinarily, failure to provide pre-adjudicative notice of any 
of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary then has the burden to show that this 
error was not prejudicial to the veteran.  Id., at 889.  In 
order to demonstrate that no prejudice resulted from a notice 
error, the record must demonstrate that, despite the error, 
the adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).   

In this case, as in Dunlap, unlike a case where a claim for 
service connection has been denied, there was sufficient 
information and evidence to award service connection and 
assign an effective date and an initial disability rating-
that is, the veteran's claim had already been more than 
substantiated.  When a claimant then disagrees with VA's 
initial VA determination as to either the disability rating 
or effective date assigned, other statutory and regulatory 
provisions, particularly 38 U.S.C.A. §§ 5104(a), 7105(d)(1), 
and 5103A, are in place requiring VA to assist and advise a 
claimant throughout the remainder of the adjudication 
process.  The Court has held that once a claim has been 
proven and service connection granted (with a corresponding 
disability rating and effective date assigned), the claim has 
been substantiated and the claimant has been provided a 
meaningful opportunity to participate effectively in the 
processing of his or her claim. See Dingess, 19 Vet.App. at 
491. Therefore, in Dunlap, the Court concluded that when a 
first-element notice error occurs and the claim is 
subsequently substantiated, prejudice will not be presumed.  
Rather, the claimant must demonstrate how the notification 
error affected the essential fairness of the adjudication.

Prejudice has not been shown in this case.  Neither the 
veteran nor his representative have argued that the failure 
to provide Dingess notice prior to adjudication of the claim 
somehow affected the fairness of the following proceedings.  
Moreover, a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006); see also 
Medrano v. Nicholson, 21 Vet.App. 165, 169 (2007) (Secretary 
"may cure timing defects by issuing a fully compliant 
[section 5103(a)] notification and then readjudicating the 
claim").  In this case, there was readjudication of the 
claim following the 2007 Dingess letter in a supplemental 
statement of the case.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, as the Court clearly noted in Vazquez, the 
additional notice requirements apply only to claims for 
increased compensation.  In cases such as this, involving 
initial disability ratings, the notice requirements of 
Dingess apply, and, as discussed more fully above, were 
complied with in this case. 

Accordingly, the duty to notify has been fully met in this 
case and the veteran was made aware that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
claim.


VA has also met its duty to assist the veteran.  The 
veteran's service medical records were obtained, as well as 
VA records for outpatient treatment since 1993.  Multiple VA 
examinations were afforded to him to obtain a complete 
picture as to the severity of his disability.  The veteran 
has submitted numerous lay statements and other evidence in 
support of his claim.  There is no indication that any other 
evidence exists which must be obtained to fairly evaluate 
this claim.  

Factual Background

The veteran is service-connected for the residuals of a 
circumcision that was peformed during service.  He argues 
that the surgery was performed incorrectly and that he now 
has a variety of problems as a result.  Therefore, he seeks a 
compensable rating.

A VA outpatient record dated in May 2002 showed a dried 
abrasion on the penis.  Upon VA examination in September 
2002, examination showed an irregular suture line along the 
right side of the tip of the penis.  There were no abrasions, 
but he did complain of recurrent abrasions along the suture 
line.  He also complained of pain and discomfort on 
intercourse with recurrent ulceration.  

Upon VA examination in April 2004, the veteran complained of 
splitting, scarring, and scabbing of the skin around the 
penis following sexual activity.  Examination showed no 
scarring, pain, or deformity.  Photographs were taken, which 
were later reviewed by the examiner.  She then completed an 
addendum, stating that there exists no debilitating or 
residual effects from the circumcision.

Upon VA examination in April 2006, the veteran complained of 
occasional breakdown of the skin along the right side of the 
penis.  He also gave a history of benign prostatic 
hypertrophy, but the examiner noted that this has no 
relationship to the circumcision.  The veteran had not had 
recurrent urinary tract infections.  Physical examination 
showed normal genitalia, with no tenderness in either 
testicle.  No signs of infection were present.  There was a 
scar on the distal shaft of the penis.  The hypopigmented 
area was 2.5 cm. X 0.5 cm.  There was no pain or tenderness 
in that area, and no adherence to the underlying tissue.  The 
skin texture was slightly atrophic and irregular, but there 
was no ulceration or breakdown of the skin.  The scar was not 
elevated or depressed.  The scar was superficial with no 
inflammation, edema or keloid formation.  The examiner stated 
that it would be purely speculation to conclude that this 
scar is related to the circumcision. 

Upon VA examination in February 2008, the veteran complained 
of breakdown or abrasion on the right side of the penis, and 
states that although the penis is normal to inspection, it is 
not after sexual activity.  Physical examination showed a 
normal circumcised penis with a typical scar from 
circumcision.  There was no palpable nodule or visible 
abrasion.  There was no unusual scarring or testicular 
atrophy.  The veteran brought videotapes with him to the 
examination which he stated showed his penis within 1-2 days 
after vigorous sexual activity.  The examiner stated that the 
penis still looked normal in appearance in these videos.  The 
examiner concluded that the veteran has no unusual residuals 
from the circumcision.  There was no tenderness to palpation, 
and no evidence of acute or chronic abrasion or ulceration.  
The examiner opined that the veteran's reports of ulcerations 
after sexual activity were not attributable to the service-
connected circumcision.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2007).  With respect to the issue before the 
Board, the appeal does stem from the veteran's disagreement 
with an evaluation assigned in connection with the original 
grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

The veteran's circumcision residuals have been classified 
under the rating criteria found at 38 C.F.R. Part 4, 
Diagnostic Codes 7521 and 7802 (2002) and (2007).  Since 
residuals of a circumcision do not have a specific diagnostic 
code, they are rated under a code where the anatomical 
functions affected are similar. The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the diagnosis, and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Genitourinary diagnostic codes

Diagnostic Code 7521, of 38 C.F.R. Part 4 (2007), provides a 
20 percent rating where the glans of the penis are removed.  
In the alternative, a rating based on voiding dysfunction can 
be applied.  Voiding dysfunction is further classified as 
involving urine leakage, urinary frequency, or obstructive 
voiding.  Voiding dysfunction involving urine leakage 
(including continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence) is 
rated 20 percent when requiring the wearing of absorbent 
materials which must be changed less than twice a day.  
Voiding dysfunction involving urinary frequency is rated 10 
percent when there is a daytime voiding interval between two 
and three hours, or awakening to void two times per night.  
Voiding dysfunction involving obstructed voiding is rated 10 
percent when there is marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with one or more of other listed symptoms.

The Board concludes a compensable rating cannot be assigned 
under Diagnostic Code 7521.  The glans of the penis have not 
actually been removed.  There is no indication that the 
veteran has any voiding dysfunction (whether characterized as 
leakage, frequency, or obstructed voiding) as a result of the 
service-connected circumcision.  Even if the veteran does 
have some voiding difficulties - for example, there's an 
indication in the record that he has some benign prostatic 
hypertrophy - the only medical opinion of record addressing 
the relationship between such complaints and the service-
connected condition indicates they are not related.  
Therefore, the Board findings a rating under Diagnostic Code 
7521 is simply not appropriate. 

Scar diagnostic codes

As for Diagnostic Code 7802, that would be applicable for any 
scarring resulting from the surgery.  During the pendency of 
the veteran's appeal, VA's Schedule for Rating Disabilities 
was amended.  By regulatory amendment, effective July 31, 
2002, changes were made to the schedular criteria for 
evaluating skin disabilities, as set forth in 38 C.F.R. §§ 
4.118 (2001).  See 67 Fed. Reg. 49596- 49599 (2002).  The 
veteran is entitled to the application of the version of the 
regulation that is more favorable to him from the effective 
date of the new criteria, but only the former criteria are to 
be applied for the period prior to the effective date of the 
new criteria.  See VAOPGCPREC 7-2003 (Nov. 19, 2003) 
("[S]tatutes or regulations liberalizing the criteria for 
entitlement to compensation . . . may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits."); see also Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), overruled in part by Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).

The Board must determine whether evaluation of the veteran's 
disability under the new regulations will be unfairly 
prejudicial to the veteran.  See Bernard, supra.  The Board 
finds that the veteran is not prejudiced by application of 
the revised regulations concerning the evaluation of his 
disability.  This is so because the Board may use a 
combination of the new and old regulations to grant the 
benefit sought.  Moreover, the Board notes that while some of 
the regulations differ greatly, requiring more exact 
measurements of the scar tissue involved, others do not vary 
at all, as described below.

Diagnostic Code 7802 provides that scars other than head, 
face, or neck scars that are superficial and do not cause 
limited motion will be rated as 10 percent disabling for 
areas of 144 square inches or greater.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. Part 4 (2007).

Under the new criteria, Diagnostic Code 7801 directs that 
scars other than on the head, face, or neck that are deep or 
cause limited motion are evaluated as 10 percent disabling 
for areas exceeding 6 square inches.

The old criteria, in effect prior to August 30, 2002, 
provided that a 10 percent rating is assigned for superficial 
scars which are poorly nourished with repeated ulcerations.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  Under the 
old criteria, a 10 percent rating is assigned for a 
superficial scar which is tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7804 
(2002).  Scars may also be rated based on limitation of 
functioning of the part affected. 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2002).

The Board notes that his service-connected residuals of 
circumcision could also be rated analogous to eczema under 
Diagnostic Code 7806.  38 C.F.R. Part 4 (2002).  Pursuant to 
Diagnostic Code 7806, a 10 percent rating is warranted for 
eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area; a 30 percent rating is 
warranted for eczema manifested by exudation or constant 
itching, extensive lesions, or marked disfigurement.  Ibid.

The revised criteria for Diagnostic Code 7806 for eczema now 
includes dermatitis, and provides for a 10 percent rating 
where at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas are affected or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of less than six 
weeks during the past 12 month period.  

The veteran complains that the suture line of the 
circumcision becomes extremely painful after intercourse and 
the scar becomes tender and painful.  He has admitted that 
after allowing the area to "heal", he is capable of once 
again performing intercourse.  The veteran indicates that he 
has penile scarring which affects his ability to achieve an 
erection for an extended period of time.  

However, when examined numerous times by the VA over the 
course of this appeal, the circumcision scar has been found 
to be nontender but with some hypopigmentation.  The scar 
measures a mere 2.5 by 0.5 centimeters.  Ulceration, 
exfoliation, or breakdown of the skin has not been found and 
the scar has not been inflamed, swollen, and nonadherent to 
the underlying tissue.  The circumcised area has not been 
found to be crusty or producing pus or itchy.  


Also reviewed have been the many pictures, in a variety of 
mediums, sent to the VA by the veteran, and those taken 
during VA examinations.  These pictures do show a discernable 
scar.  However, medical examiners have clearly stated that 
the scar is not tender nor does it adhere to the underlying 
tissue.    

In considering the veteran's claim for an increased rating 
for residuals of circumcision, the Board acknowledges his 
above-stated contentions.  However, following its review of 
the pertinent evidentiary record, the Board is of the opinion 
that a compensable rating is simply not warranted. In 
reaching the foregoing conclusion, the Board is constrained 
to point out that the veteran's circumcision has not produced 
symptoms that would substantiate a compensable evaluation.  
The surgery has not resulted in deformity of the penis nor 
must the veteran use corticosteroids for treatment of the 
area.  Also, a very, very small portion of the exposed penis 
is affected - such an affected area is required for a 10 
percent rating to be assigned pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 7806 (2002) and (2007).

The Board has considered the provisions of 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2007), 38 C.F.R. § 3.102 (2007); and 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), in that the 
benefit-of-the-doubt must be given to the veteran.  There is 
simply no benefit of the doubt that can be resolved in his 
favor.  All medical examiners have concluded that the 
circumcision resulted in no unusual effects or residuals.  
The fact that he may have an abrasion now and again simply 
does not rise to the level of a compensable symptom - even if 
it is a result of the circumcision - which is also doubtful 
based on the medical evidence. 


ORDER

The appeal for a compensable rating for the residuals of a 
circumcision is denied. 

____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


